DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Formal Matters
Applicants' response and supplemental response, filed 12/21/2020 and 1/29/2021, respectively, are acknowledged and entered.  
No claims were amended, added, or cancelled in either the response filed 12/21/2020 or the response filed 1/29/2021.  
Claims 1-9 and 24-32 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 12/21/2020 and 1/29/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 24-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over DARTEIL ET AL. (USP No. 8,772,342 B2; Issued Jul. 8, 2014), CARIOU ET AL. (Diabetes Care, 2011, vol. 34, pages 2008-2014), and CARIOU ET AL. (Expert Opinion on Investigational Drugs, 2014, 23:10, pages 1441-1448) in view of BURCZYNSKI ET AL. (US 2007/0197606 A1; Published Aug. 23, 2007), PRUZANSKI ET AL. (WO 2016/127019 A2; Published Aug. 11, 2016; Filed Feb. 5, 2016) and EL-SISI ET AL. (PPAR Research, Volume 2013, Article ID 781348, 10 pages).

Claimed Invention
	Claim 1, the only independent claim, recites:

    PNG
    media_image1.png
    84
    626
    media_image1.png
    Greyscale

Claims 2-9 and 24-32 depend directly or indirectly from Claim 1.

Teachings of DARTEIL ET AL.
Darteil et al. teach 1,3-diphenylprop-2-en-1-one derivatives and pharmaceutical compositions comprising the same for treating liver disorders, in particular those requiring the reduction of plasma level of biochemical markers such as aminotransferases. See Abstract.
As per Claim 1, Darteil et al. teach elafibranor, i.e., 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxyphenyl]prop-2-en-1-one (Cpd 29 of WO2004/005233). See col. 6, lines 16-18; Example 1; Claims 1-11.
As per Claim 2, Darteil et al. teach the compounds of General Formula (I) can be administered for the treatment of liver disorders at doses varying between 0.01 mg and 1 g per administration, preferentially from 1 mg to 100 mg per administration. Administration can be performed daily or even several times per day, if necessary. See col. 13, lines 21-26.
As per Claims 3-4, Darteil et al. teach the pharmaceutical compositions comprising a compound of General Formula (I) for the treatment of liver disorders can comprise one or several excipients or vehicles, acceptable within a pharmaceutical context (e.g. saline solutions, physiological solutions, isotonic solutions, etc., compatible with pharmaceutical usage and well-known by one of ordinary skill in the art). These compositions can comprise one or several agents or vehicles chosen among dispersants, solubilisers, stabilisers, preservatives, etc. Agents or vehicles useful for these formulations (liquid and/or injectable and/or solid) are particularly methylcellulose, hydroxymethylcellulose, carboxymethylcellulose, polysorbate 80, mannitol, gelatin, lactose, vegetable oils, acacia, liposomes, etc. These compositions can be formulated in the form of injectable suspensions, gels, oils, pills, suppositories, powders, gel caps, capsules, aerosols, etc., eventually by means of galenic forms or devices assuring a prolonged and/or slow release. For this kind of formulation, agents such as cellulose, carbonates or starches can advantageously be used. See col. 12, lines 49-67; Claims 3, 5, and 6.
As per Claims 8 and 24-27, Darteil et al. teach 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxyphenyl]prop-2-en-1-one (Cpd 29 of WO2004/005233), i.e., elafibranor, has been formulated as hard shell capsules containing 5, 10 or 20 mg of the compound. The compound (80 mg) was administered orally once daily for 28 days. See Example 1.
Darteil et al. teach a first pilot, double-blind, placebo controlled, randomized study has been performed in patients suffering from atherogenic dyslipidaemia and abdominal obesity for assessing the tolerability and safety of once-a-day administrations of oral doses of Cpd 29 of WO2004/005233 [elafibranor] (at the dose of 80 mg/day), as well as the efficacy on plasma triglycerides and HDL-cholesterol (primary objectives). Relative to the placebo group, the therapeutic efficacy of this compound was demonstrated with a statistically significant 21% (p<0.01) reduction of plasma triglycerides and a 9% (p<0.01) increase in good cholesterol (HDL-C) level. These metabolic effects were comparable to those published with the fibrates in the same patient population. Furthermore, the compound revealed a remarkable lack of effect on Homocystein (a known cardiovascular risk factor). The compound showed significant effects on multiple secondary evaluation criteria including reduction of liver acute phase inflammation markers such as fibrinogen and haptoglobin (p<0.01). Effects on biochemical parameters of liver function were also measured and the administrations of oral doses of Cpd 29 of WO2004/005233 led unexpectedly to a statistically significant 23% reduction of Gamma Glutamyl transpeptidase level (p<0.001) and a 13% reduction of Alanine aminotransferase level (p<0.01). See Example 1.
Darteil et al. teach a second pilot, double-blind, placebo controlled, randomized study has been performed in patients suffering from impaired fasting glucose, impaired glucose tolerance and abdominal obesity for assessing the tolerability and safety of once-a-day administrations of oral doses of Cpd 29 of WO2004/005233 [elafibranor] (at the dose of 80 mg/day), as well as the efficacy on glucose and lipid metabolism. Relative to the placebo group, the therapeutic efficacy of this compound was demonstrated with a statistically significant reduction of fasting plasma glucose (-5%, p<0.05), of fasting insulinemia (-25%, p<0.01) and of insulin resistance index, HOMA-IR (-31%, p<0.01). In parallel, Cpd 29 of WO2004/005233 reduced plasma triglycerides (-25%, p<0.001) and LDL-C while enhancing HDL-C (+9%, p<0.01). The compound showed significant effects on multiple secondary evaluation criteria including reduction of liver acute phase inflammation markers such as haptoglobin (p<0.01). Biochemical parameters on liver function were also calculated and the administrations of oral doses of Cpd 29 of WO2004/005233 led to a statistically 15% reduction of Gamma Glutamyl transpeptidase level (p<0.01). These results demonstrated that an oral formulation of a compound of General Formula (I) not only is well tolerated by patients but has positive effects on multiple biochemical parameters associated with NAFLD and NASH including liver enzymes, insulin sensitivity, lipid metabolism, and liver inflammation markers. In particular, Cpd 29 of WO2004/005233 significantly decreases plasma levels of ALAT and GGT, two common specific biomarkers of liver dysfunction which are elevated in patients suffering from NAFLD and NASH. See Example 1.
Darteil et al. teach results from an in vivo model testing liver-specific properties of compounds of the invention highlighted the liver-specific anti-inflammatory, anti-steatosic and anti-fibrotic properties of the Compound 29 of WO2004/005233 (comprised in General Formula I and II) and the Compound 1 of WO2007/147879 (comprised in General Formula (I) and (IV)) in vivo. See Example 2; col. 20, lines 10-14.

Teachings of CARIOU ET AL. (2011)
As per Claim 1, Cariou et al. (2011) teach elafibranor, i.e., GFT505 (2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxyl]-2-methylpropanoic acid). See page 2009, left column, first paragraph.
As per Claim 2-4, 8, and 24-27, Cariou et al. (2011) teach once-daily 80 mg GFT505 (four capsules before breakfast). See page 2009, left column, first paragraph.
Cariou et al. (2011) teach administration of GFT505 at 80 mg/day to patients with combined dyslipidemia and patients with prediabetes. In comparison with placebo, GFT505 significantly reduced fasting plasma triglycerides and increased HDL cholesterol  in both studies, reduced  glutamyl transferase levels in both studies. See Abstract.
Cariou et al. (2011) teach that 80 mg/day GFT505 significantly reduced ALT, gGT, and ALP levels in the treated patients. See Table 2.



Teachings of CARIOU ET AL. (2014)
As per Claim 1, Cariou et al. teach elafibranor, i.e., GFT505 (2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxyl]-2-methylpropanoic acid). 

    PNG
    media_image2.png
    462
    698
    media_image2.png
    Greyscale

See page 1442, Box 1; page 1443, left column, “4. Introduction to the compound”.
As per Claim 2-4, 8, and 24-32, Cariou et al. teach GFT505 is orally administered (page 1442, Box 1), produced in hard shell capsules containing 5, 10, 20, or 60 mg of compound (page  1443, left column, “4. Introduction to the compound”), and administered 80 mg q.d. to subjects (page 1444, left column, “7.1 GFT505 and dyslipidemia”). Cariou et al. additionally teach a currently ongoing pivotal 52-week Phase IIb study will determine the effects of treatment with GFT505 on the histological features of NASH in diabetic and nondiabetic patients with biopsy-proven NASH (ClinicalTrials.gov Identifier: NCT01694849). In this study, GFT505 80 mg/day and the higher dose of GFT505 120 mg/day will be administered. See page 1444, right column, “7.3 GFT505 and NAFLD/NASH).
Cariou et al. (2014) teach results from the completed short-term (4 - 8 weeks) Phase IIa studies indicate that GFT505 decreases plasma triglyceride levels and increases high-density lipoprotein-cholesterol, while lowering low-density lipoproteincholesterol in prediabetic patients. Hyperinsulinemic--euglycemic clamp studies have also demonstrated an insulin-sensitizing effect of GFT505, with a strong effect on the liver, with a significant lowering effect on plasma liver enzymes. See Abstract.
	Cariou et al. (2014) conclude that GFT505 is a unique, novel dual PPAR agonist, which, based on results of Phase II trials, combines multiple beneficial effects in patients with dyslipidemia and/or insulin resistance. GFT505 improves plasma lipid parameters, reducing both TG and LDL-C and increasing HDL-C. Using gold standard methodology, it has been shown that GFT505 improves both hepatic and peripheral insulin sensitivity. As well, the compound decreases liver enzymes and markers of inflammation. See paragraph bridging pages 1445-1446.
	
	Darteil et al., Cariou et al. (2011), and Cariou et al. (2014) differ from the claims in so far as they do not expressly disclose administering the dual PPAR agonist elafibranor/GFT505 to a subject in need of treating a cholestatic disease.

Teachings of BURCZYNSKI ET AL.
	Burczynski et al. teach L-FABP is an antioxidant and as such PPAR agonists such as the fibrate and statin class of pharmacological agents (e.g., clofibrate) can be used to induce FABP which in turn induces antioxidant activity. This anti-oxidant activity may be used to treat or prevent diseases characterized by free radical damage. These include but are by no means limited to cholestasis, cirrhosis, nonalcholic liver disease, fatty liver, drug-induced free radical damage (e.g., anticancer agents, acetaminophen overdose, etc.). See Abstract; Claims 1-2.
	Burczynski et al. teach there is provided a method of treating cholestasis, cirrhosis, nonalcholic liver disease, fatty liver, or drug-induced free radical damage in an individual in need of such treatment comprising administering to said individual an effective amount of a PPAR agonist, wherein said agonist activates FABP which reduces free radical levels in said individual, thereby improving liver function as measured by at least one liver function test. See page 3, [0027]-[0028]; Claims 1-2.
	Burczynski et al. teach as used herein, "PPAR agonist" refers to PPAR agonists, PPAR agonists and PPAR agonists. See page 3, [0030].

Teachings of PRUZANSKI ET AL.
	Pruzanski et al. teach the present invention relates to a pharmaceutical composition comprising a combination of an FXR agonist and at least one lipid lowering agent (e.g., PPAR-alpha agonist, PPAR-delta agonist, PPAR-alpha and delta dual agonist, and/or statin). Also disclosed is use of the combination for the treatment or prevention of a FXR mediated disease or condition, such as primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), portal hypertension, bile acid diarrhea, NAFLD (nonalcoholic fatty liver disease), NASH (non-alcohol-induced steatohepatitis), and other chronic liver diseases. See Abstract; page 3, lines 7-10; Claims 1 and 30-31.
	Pruzanski et al. teach in one example the PPAR-alpha and gamma dual agonist is 2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-l(E)-propenyl]phenoxyl]-2-methylpropanoic acid (also known as GFT505). See page 5, lines 23-25; Claim 8.
	As per Claims 3-4, Pruzanski et al. teach a composition in accordance with the present invention will typically contain sufficient first compound or a pharmaceutically acceptable salt or amino acid conjugate thereof, PPAR­alpha agonist(s), PPAR-delta agonist(s), PPAR-alpha and delta or PPAR-alpha and gamma dual agonist(s), or fibrate(s), and/or statin(s) to permit the desired daily dose of each to be administered to a subject in need thereof in a single unit dosage form, such as a tablet or capsule, or in two or more unit dosage forms to be administered simultaneously or at intervals during a day. See page 24, lines 14-20.
	As per Claims 5-9 and 30, Pruzanski et al. teach one of the problems to be solved by the present invention is the identification of combination therapies for the treatment or prevention of conditions related to elevated concentrations of circulating lipid compounds in the blood, such as cholesterol and triglycerides e.g., a cholestatic liver condition such as PBC, as well as for the reduction of circulating lipid compounds (e.g., cholesterol, LDL, and triglycerides) in the blood, and for the reduction of bilirubin and/or liver enzymes, such as alkaline phosphatase (ALP, AP, or Alk Phos), alanine aminotransferase (ALT), aspartate aminotransferase (AST), gamma-glutamyl transpeptidase (GGT), lactate dehydrogenase (LDH), and 5' nucleotidase. Although drugs for conditions related to elevated lipid levels and/or liver enzyme levels are available, these drugs are often not suitable for many patients for a variety of.reasons. For example, certain drugs are ineffective for patients who have developed drug resistance to, e.g., ursodeoxycholic acid. See page 10, lines 10-20.
	As per Claims 5-7, Pruzanski et al. teach in one embodiment, a cholestatic condition is defined as having an abnormally elevated serum level of alkaline phosphatase, y-glutamyl transpeptidase (GGT), and/or 5' nucleotidase. In another embodiment, a cholestatic condition is further defined as presenting with at least one clinical symptom. In one embodiment, the symptom is itching (pruritus ). In another embodiment, a cholestatic condition is selected from the group consisting of primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PBS), drug-induced cholestasis, hereditary cholestasis, biliary atresia, and intrahepatic cholestasis of pregnancy. See page 16, lines 13-19.
	Pruzanski et al. teach the combination therapies described herein can solve the problems mentioned above and can have one or more advantages of, e.g., synergism, reducing the number of daily doses without the drug losing efficacy, lowering lipids (both cholesterol and triglycerides) in patients whose elevated lipid levels are resistant to therapy in PBC, improved potency, selectivity, tissue penetration, half-life, and/or metabolic stability. See page 11, lines 3-8.
	Pruzanski et al. teach in one embodiment, the first compound is a compound of formula A or a pharmaceutically acceptable salt or amino acid conjugate, and the at least one PPAR-alpha and delta dual agonist is 2-[2,6-dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-l(E)­propenyl]phenoxyl]-2-methylpropanoic acid. See page 13, lines 3-5.
	Pruzanski et al. teach the invention also provides a pharmaceutical composition wherein the first compound and PPAR-alpha agonist(s), PPAR-delta agonist(s), PPAR-alpha and delta or PPAR-alpha and gamma dual agonist(s), or fibrate(s) are administered in combination with UDCA. In one aspect, UDCA is administered in a three-way combination. In another aspect, the two-way combination of a first compound and PPAR-alpha agonist(s), PPAR-delta agonist(s), PP AR-alpha and delta or PPAR-alpha and gamma dual agonist(s), or fibrate(s) is administered for the treatment or prevention of a disease or condition, in place of UDCA to a subject who has an inadequate therapeutic response to UDCA alone. See page 24, lines 21-28.
	
Teachings of EL-SISI ET AL.
	El-Sisi et al. describe the effects of three different fibrates on intrahepatic cholestasis experimentally induced in rats.  See Title; Abstract.
	El-Sisi et al. teach activation of PPAR𝛼 modulates cholesterol metabolism and suppresses bile acid synthesis. This study aims to evaluate the effect of PPAR𝛼 agonists, fenofibrate, bezafibrate, and gemfibrozil, on acute cholestasis induced by ethinylestradiol (EE) plus chlorpromazine (CPZ) in rats. Four groups received either ursodeoxycholic acid, fenofibrate, bezafibrate, or gemfibrozil for 7 days. The three fibrates showed marked reduction (𝑃 < 0.05) in serum levels of ALP, GGT, ALT, AST, total bile acids, bilirubin, TNF𝛼, and IL-1𝛽 and in hepatic malondialdehyde level as well as a significant increase in bile flow rate (𝑃 < 0.05) in addition to improvements in histopathological parameters compared to diseased group. See Abstract.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that the claimed elafibranor is a dual PPAR agonist clinically effective when administered to human patients in doses of 80 mg/day or 120 mg/day in reducing fasting plasma glucose, fasting insulinemia, insulin resistance index, HOMA-IR, plasma triglycerides and LDL-C, liver acute phase inflammation markers such as haptoglobin, and plasma levels of ALAT and GGT, two common specific biomarkers of liver dysfunction. See Darteil et al., Cariou et al. (2011), and Cariou et al. (2014).
Agonists of PPAR are suggested in the prior art for the treatment of cholestasis. See Burczynski et al. Combinations comprising a dual PPARand PPAR agonist, including elafibranor, are taught in the prior art for treating primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PBS), drug-induced cholestasis, hereditary cholestasis, biliary atresia, and intrahepatic cholestasis of pregnancy.  See Pruzanski et al. The effectiveness of PPAR agonists in the treatment of cholestasis has been validated in animal models of cholestatic disease. See El-Sisi et al.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Here, a POSA would have reasoned that elafibranor would be effective in the treatment of a cholestatic disease because a) elafibranor is a dual PPAR agonist that has been clinically validated to be effective in improving liver function and reducing liver inflammation markers and b) the effectiveness of PPAR agonists in the treatment of cholestasis has been validated in animal models of cholestatic disease.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, the selection of elafibranor for use in the treatment of a cholestatic disease is based on its suitability as a dual PPAR agonist effective in improving liver function and reducing liver inflammation markers (Darteil et al., Cariou et al. (2011), and Cariou et al. (2014)). The cited prior art teaches the use of PPAR agonists in the treatment of cholestatic disease (Burczynski et al. and Pruzanski et al.) and further validates the suitability of such treatment in animal models of cholestatic disease (El-Sisi et al.). Thus, selecting a known compound (elafibranor) to meet known requirements (agonism of PPAR) for use in treating a cholestatic disease would have been prima facie obvious to a POSA.
 In view of the above analysis, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to administer elafibranor, alone or in combination with other anti-cholestatic agents, to subjects having cholestatic disease. A person of ordinary skill in the art (POSA) would reasonably expect elafibranor to have numerous beneficial effects on liver function in a cholestatic subject, including improvement of liver acute phase inflammation markers such as haptoglobin and plasma levels of ALAT and GGT. As elafibranor is an agonist of both PPARandPPAR, a POSA would expect it to have the same biological effects of the PPARagonists fenofibrate, bezafibrate, and gemfibrozil, on cholestatic disease as taught in El-Sisi et al.

Response to Arguments
	Applicants continue to argue that the teachings of Summerfield and Feuer that clofibrate is hepatotoxic would have given one of ordinary skill in the art serious doubts as to whether, as taught in Burczynski, a cholestatic disease could be successfully treated with clofibrate, a PPAR agonist.  Applicants assert the Examiner disregarded these teachings, asserting that Summerfield and Feuer, published in 1975 and 1982, respectively, are not reflective of the state of the art at the time Burczynski was published, i.e., 2007.
	The Examiner respectfully submits that he did not “disregard” the teachings of Summerfield and Feuer.  Rather, he affords more weight to prior art that is closer to the effective filing date of the application as that art is more reflective of the state of the art at the time the application was filed.  
Applicants argue that the publication dates of Summerfield and Feuer, or Nicolopoulos for that matter, does not constitute a valid scientific basis to disqualify the data reported therein. In practice, old results are often re-examined and/or re-interpreted in order to make progress in understanding a complex biological issue. All of these publications must be considered, simply because they report clinical case studies using exactly the same drug as that proposed by Burczynski, i.e., clofibrate. Moreover, Summerfield, Feuer, and Nicolopoulos, which report results from human patients, should be afforded significantly more weight, as compared to both Burczynski and El-Sissi, which report results obtained from animal models.
In response, the Examiner again submits that he did not “disregard” or “disqualify” the teachings of Summerfield and Feuer.  Rather, the Examiner affords more weight to recent prior art expressly suggesting the use of PPARagonists in the treatment of a cholestatic disease than case reports of a single patient treated with clofibrate almost 45 years before the application was filed.  Furthermore, Applicants’ emphasis on side effects of clofibrate is misplaced.  Clofibrate was discontinued in 2002 due to adverse effects, which were well known in the art.  Clearly, at the time the application was filed, a person of ordinary skill in the art would not use clofibrate.  Yet Applicants have presented no factual evidence of such adverse side effects with the claimed compound, elafibranor.
Applicants disagree with the Examiner’s characterization of the teachings of Nicolopoulos. Applicants argue only the abstract of Nicolopoulos was considered by the Examiner. Applicants attach hereto as “Exhibit A” a complete copy of Nicolopoulos. This reference actually points out that clofibrate is contraindicated for treatment of xanthomatosis in primary biliary cholestasis, as it has been observed that this drug increases cholestasis, as well as the cholesterol content in the serum. See Nicolopoulos, page 71, the paragraph bridging the first and second columns.
Again, Applicants’ emphasis on side effects of clofibrate is misplaced.  Clofibrate was discontinued in 2002 due to adverse effects, which were well known in the art.  Clearly, at the time the application was filed, a person of ordinary skill in the art would not use clofibrate.  Yet Applicants have presented no factual evidence of such adverse side effects with the claimed compound, elafibranor. Indeed, Cariou et al. (2011) and Cariou et al. (2014), cited in the rejection, both teach elafibranor is therapeutically effective with no major side effects in human patients.
Applicants also attach “Exhibit B”, a copy of Halegoua-De Marzio et al., 2013, pages 733-746 in “Drug-Induced Liver Disease” Neil Kaplowitz and Laurie D. DeLeve eds., Academic Press, NY (“Halegoua-De Marzio”). This document is purported to demonstrate the uncertainty in the field of liver disease treatment when it is taken as a whole. Applicants reproduce two excerpts from Halegoua-De Marzio in support of the notion that PPARa agonists, i.e., fibrates, and PPARy agonists, i.e., thiazolidine-diones, are hepatotoxic and lead to cholestatic patterns.
In response, the Examiner respectfully submits that the claimed compound, elafibranor, was not known to be hepatotoxic in human clinical trials.  Indeed, Cariou et al. (2011) and Cariou et al. (2014), cited in the rejection, both teach elafibranor is therapeutically effective with no major side effects in human patients.  For example, elafibranor decreases liver enzymes and markers of inflammation. See Cariou et al. (2014).  The hepatotoxicity of other compounds is not pertinent to the claimed compound, which was not known to be hepatotoxic in human patients.
In sum, Applicants assert the teachings of Summerfield, Feuer, and Nicolopoulos would have given one of ordinary skill in the art serious doubts as to whether a PPAR agonist could be a safe treatment for cholestasis. Halegoua-De Marzio, published in 2013, is alleged to confirm that PPAR agonists were still thought by the field to have significant liver toxicity at least as late as 2013, much later than the publication dates of Summerfield, Feuer, and Nicolopoulos. Applicants argue claim 1 covers a method for treating a cholestatic disorder with elafibranor, a PPARa/PPARy dual agonist.
Applicants supplement the above arguments filed 12/21/2020 with a Declaration of Dr. Remy Hanf on 1/29/2021.  The Hanf Declaration is largely cumulative of Applicants’ arguments, i.e., that there are case reports teaching away from using clofibrate to treat a cholestatic disease because this drug was reported to induce intrahepatic cholestasis or to worsen cholestasis in a couple human subjects.  
In response, the Examiner respectfully submits that the claimed compound was well characterized and tested in the art, both in animal models and in human clinical trials, and there is absolutely no evidence whatsoever that it is hepatotoxic.  That other PPAR agonists might be hepatotoxic is completely immaterial to the present rejection, as other PPAR agonists are not claimed.  Respectfully, a person of ordinary skill in the art would be well aware of the potential toxicity of specific PPAR agonists.  Clofibrate was discontinued in 2002 due to adverse effects, which were well known in the art.  Clearly, at the time the application was filed, a person of ordinary skill in the art would not use clofibrate to treat cholestatic diseases.  However, at the time the application was filed, the claimed compound, elafibranor, was not known to be hepatotoxic.  In fact, the opposite has been demonstrated in the prior art – elafibranor actually reduces hepatic enzymes and inflammation in human subjects.  
Declarant states that the elafibranor-induced reduction of GT and ALP in NASH patients, as disclosed in Canon et al. 2011, does not teach any potential efficacy of elafibranor for treating cholestatic disorders.   Yet, Declarant also previously stated that the effects of cholestasis are profound and widespread, leading to worsening liver disease and systemic Illness, liver failure, and the need for liver transplantation.  
The Examiner submits that a person of ordinary skill in the art would clearly understand that a drug that improves liver function such as elafibranor, e.g., by reducing hepatic enzymes and inflammation as disclosed in Cariou et al. (2011) and Cariou et al. (2014), would be construed by those of ordinary skill in the art as a “treatment” of cholestatic disease. i.e., by improving liver function.
Declarant next provides results obtained from a randomized, multi centric, placebo controlled phase 2 clinical trial conducted to assess the efficacy and safety of elafibranor on patients with primary biliary cholangitis (PBC) over a 12 week treatment period. FBC is a cholestatic disease. Administration of elafibranor resulted in a robust and highly significant decrease in C4 levels in patients with PBC (n=15 in each arm).  
In response, as there is no comparison data provided, i.e., the efficacy of elafibranor was not compared to anything, the Examiner has no way of assessing or weighing the proffered evidence.  While the cited prior art did not measure the effects of elafibranor on C4 levels in treated patients, elafibranor was known to reduce hepatic enzymes and inflammation as disclosed in Cariou et al. (2011) and Cariou et al. (2014) and was not known to be hepatotoxic.  As such, there is no evidence of record that the effects of elafibranor on C4 levels in patients with primary biliary cholangitis (PBC) is surprising or unexpected.
Declarant next notes elafibranor was granted Breakthrough Therapy Designation by the U.S. Food and Drug Administration (FDA) for the treatment of PBC in adults with inadequate response to ursodeoxycholic acid (UDCA). Breakthrough Therapy Designation is granted by the FDA to expedite the development and review of drugs designed to treat serious conditions for which preliminary data and evidence indicate that the product candidate may demonstrate substantial improvements over existing therapies on one or more clinically significant endpoints. A few months later, in July 2019, the U.S.. FDA and the European Medicines Agency (EMA) have both granted Orphan Drug Designation to elafibranor for the treatment of PBC.
In response, the Examiner submits that decisions of the FDA have no bearing on patentability as the criteria and standards for the FDA granting Breakthrough Therapy Designation are not the same as the criteria and standards for patentability.  Furthermore, the claims are not limited to treating PBS, let alone the treatment of PBC in adults with inadequate response to ursodeoxycholic acid (UDCA).
At bottom, Applicants had not administered elafibranor to a subject with a cholestatic disease at the time the application was filed.  Indeed, Applicants administered elafibranor to subjects with NASH, a known patient population for treatment with elafibranor.  See Examples 1-2.  Applicants, like Pruzanski, did not actually administer elafibranor to a subject with a cholestatic disease. Secondly, in Applicants’ Examples 1-2, where elafibranor was administered to patients with NASH, Applicants demonstrate that elafibranor lowers ALT, gGT, and lipid parameters, which Applicant asserts shows “the interest of elafibranor for the treatment of cholestatic diseases”.  See Specification at Example 1.  However, these effects of elafibranor in patients with NASH were already known in the art as evidenced by Darteil, Cariou I, and Cariou II.  
The Examiner again notes that absolute predictability is not required for obviousness, but at least some degree of predictability is required for there to be a reasonable expectation of success. See MPEP 2143.02 (1). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, elafibranor was a known dual PPARandPPAR agonist with known clinically efficacy when administered in the claimed doses to subjects having liver disease (NASH).  Elafibranor was known to improve plasma lipid parameters, reducing both TG and LDL-C and increasing HDL-C, to improve both hepatic and peripheral insulin sensitivity, and to decrease liver enzymes and markers of inflammation. Finally, the cited prior art expressly suggests PPAR agonists, including elafibranor, in combination with FXR agonists for treating primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PBS), drug-induced cholestasis, hereditary cholestasis, biliary atresia, and intrahepatic cholestasis of pregnancy.  See Pruzanski et al.  As such, one of ordinary skill in the art would have reasonable expectation of success that by administering elafibranor in combination with an FXR agonist one would achieve a method of treating a cholestatic disease, for example, by improving liver function. 
For the above reasons and those already of record, the claims are rejected as being prima facie obvious over the combined teachings of the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/894,110 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘110 application claims are drawn to methods of treating primary biliary cholangitis, the method comprising administering elafibranor to a subject with primary biliary cholangitis.  The claims of the ‘110 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-28 of copending Application No. 16/606,233 (reference application) in view of CARIOU ET AL. (Expert Opinion on Investigational Drugs, 2014, 23:10, pages 1441-1448). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘233 application claims encompass administration of elafibranor to subjects in need of treating a cholestatic disease, e.g., primary biliary cholangitis.  See Claims 22, 24-26 and 28.   
While the claims of the ‘233 application do not recite doses of elafibranor as recited in the instant dependent claims, Cariou et al. teach elafibranor, i.e., GFT505 (2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxyl]-2-methylpropanoic acid).  See page 1442, Box 1; page 1443, left column, “4. Introduction to the compound”. As per Claim 2-4, 8, and 24-32, Cariou et al. teach GFT505 is orally administered (page 1442, Box 1), produced in hard shell capsules containing 5, 10, 20, or 60 mg of compound (page  1443, left column, “4. Introduction to the compound”), and administered 80 mg q.d. to subjects (page 1444, left column, “7.1 GFT505 and dyslipidemia”). Cariou et al. additionally teach a currently ongoing pivotal 52-week Phase IIb study will determine the effects of treatment with GFT505 on the histological features of NASH in diabetic and nondiabetic patients with biopsy-proven NASH (ClinicalTrials.gov Identifier: NCT01694849). In this study, GFT505 80 mg/day and the higher dose of GFT505 120 mg/day will be administered. See page 1444, right column, “7.3 GFT505 and NAFLD/NASH).
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art to orally administer elafibranor in known dosage forms and doses when practicing the methods of the ‘233 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-26 of copending Application No. 16/606,235 (reference application) in view of CARIOU ET AL. (Expert Opinion on Investigational Drugs, 2014, 23:10, pages 1441-1448). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘235 application claims encompass administration of elafibranor to subjects in need of treating a cholestatic disease, e.g., primary biliary cholangitis.  See Claims 20, 22-24 and 26.   
While the claims of the ‘235 application do not recite doses of elafibranor as recited in the instant dependent claims, Cariou et al. teach elafibranor, i.e., GFT505 (2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxyl]-2-methylpropanoic acid).  See page 1442, Box 1; page 1443, left column, “4. Introduction to the compound”. As per Claim 2-4, 8, and 24-32, Cariou et al. teach GFT505 is orally administered (page 1442, Box 1), produced in hard shell capsules containing 5, 10, 20, or 60 mg of compound (page  1443, left column, “4. Introduction to the compound”), and administered 80 mg q.d. to subjects (page 1444, left column, “7.1 GFT505 and dyslipidemia”). Cariou et al. additionally teach a currently ongoing pivotal 52-week Phase IIb study will determine the effects of treatment with GFT505 on the histological features of NASH in diabetic and nondiabetic patients with biopsy-proven NASH (ClinicalTrials.gov Identifier: NCT01694849). In this study, GFT505 80 mg/day and the higher dose of GFT505 120 mg/day will be administered. See page 1444, right column, “7.3 GFT505 and NAFLD/NASH).
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art to orally administer elafibranor in known dosage forms and doses when practicing the methods of the ‘235 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 15-22 of copending Application No. 16/484,988 (reference application)  in view of CARIOU ET AL. (Expert Opinion on Investigational Drugs, 2014, 23:10, pages 1441-1448). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘988 application claims are drawn to methods of treating a cholestatic disease (Claim 8), e.g., primary biliary cholangitis (PBC) (Claim 9), the method comprising administering a combination product comprising elafibranor (Claim 12).  
While the claims of the ‘988 application do not recite doses of elafibranor as recited in the instant dependent claims, Cariou et al. teach elafibranor, i.e., GFT505 (2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxyl]-2-methylpropanoic acid).  See page 1442, Box 1; page 1443, left column, “4. Introduction to the compound”. As per Claim 2-4, 8, and 24-32, Cariou et al. teach GFT505 is orally administered (page 1442, Box 1), produced in hard shell capsules containing 5, 10, 20, or 60 mg of compound (page  1443, left column, “4. Introduction to the compound”), and administered 80 mg q.d. to subjects (page 1444, left column, “7.1 GFT505 and dyslipidemia”). Cariou et al. additionally teach a currently ongoing pivotal 52-week Phase IIb study will determine the effects of treatment with GFT505 on the histological features of NASH in diabetic and nondiabetic patients with biopsy-proven NASH (ClinicalTrials.gov Identifier: NCT01694849). In this study, GFT505 80 mg/day and the higher dose of GFT505 120 mg/day will be administered. See page 1444, right column, “7.3 GFT505 and NAFLD/NASH).
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art to orally administer elafibranor in known dosage forms and doses when practicing the methods of the ‘988 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-21 of copending Application No. 16/485,025 (reference application) in view of CARIOU ET AL. (Expert Opinion on Investigational Drugs, 2014, 23:10, pages 1441-1448). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘025 application claims are drawn to methods of treating cholestatic disease (Claims 10 and 20-21), e.g., primary biliary cholangitis (PBC) (Claims 13-14), the method comprising administering a combination product comprising elafibranor (Claim 2).  
While the claims of the ‘025 application do not recite doses of elafibranor as recited in the instant dependent claims, Cariou et al. teach elafibranor, i.e., GFT505 (2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxyl]-2-methylpropanoic acid).  See page 1442, Box 1; page 1443, left column, “4. Introduction to the compound”. As per Claim 2-4, 8, and 24-32, Cariou et al. teach GFT505 is orally administered (page 1442, Box 1), produced in hard shell capsules containing 5, 10, 20, or 60 mg of compound (page  1443, left column, “4. Introduction to the compound”), and administered 80 mg q.d. to subjects (page 1444, left column, “7.1 GFT505 and dyslipidemia”). Cariou et al. additionally teach a currently ongoing pivotal 52-week Phase IIb study will determine the effects of treatment with GFT505 on the histological features of NASH in diabetic and nondiabetic patients with biopsy-proven NASH (ClinicalTrials.gov Identifier: NCT01694849). In this study, GFT505 80 mg/day and the higher dose of GFT505 120 mg/day will be administered. See page 1444, right column, “7.3 GFT505 and NAFLD/NASH).
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art to orally administer elafibranor in known dosage forms and doses when practicing the methods of the ‘025 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038